NO. 12-01-00331-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


DAVID LANCELOT JENKINS, JR.,§
	APPEAL FROM THE 402ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	WOOD COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction because Appellant has failed, after
notice, to provide the Court with an appealable order.  In his notice of appeal, Appellant states that
he is appealing from the "October 5, 2001" denial of his motion for new trial filed on "June 6, 2001." 
Rule 26.2(a)(1) of the Texas Rules of Appellate Procedure states that a notice of appeal must be filed
within thirty days after the day sentence is imposed or suspended in open court, or after the day the
trial court enters an appealable order.  While the filing of a motion for new trial extends the appellate
timetable, Tex. R. App. P. 26.1(a)(1), the denial of such a motion is not itself the imposition of
sentence or an appealable order.  On November 16, 2001, pursuant to Tex. R. App. P. 37.2 and 44.3,
Appellant was notified that the information provided does not show an appealable order and given
until December 3, 2001 to amend the information to show the jurisdiction of the Court.  Appellant
was further notified that his failure to timely provide such information would result in the dismissal
of this appeal.
	As of December 12, 2001, Appellant has not responded to this Court's notice.  Because
Appellant has failed to present an order properly invoking this Court's jurisdiction, we dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 26.2, 44.3.    
Opinion delivered December 19, 2001. 
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)